Title: To Thomas Jefferson from Mathias Kin, 28 September 1801
From: Kin, Mathias
To: Jefferson, Thomas


Sir
Philaa. Septr. 28. 1801.
Mr Professor Harmer of Strasburgh on the Rhine requested me to bear the enclosed to your Excellency. the season for collecting seeds being pretty far advanced and as I wish to go to the western part of this State and return hither in time to send to Europe before winter I am debar’d the pleasure of presenting it.—if my memory does not deceive me I saw in the neighbourhood of Monte Cello some trees of the Paccan or Illinois nut. the impossibility of procuring some of the Nuts from any other place that I know soon enough to send to Europe this Autumn will I hope excuse me with your Excellency for intruding so far as to request the favor of you to send me a few by the end of November, any seeds or Plants you may wish to obtain from Europe will be procured with the greatest pleasure by your most obedient humble Sevt.
Matthias King.
